DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. The applicant states that amendments have been made to comply with the written description requirement. The Examiner disagrees and has written new written description rejections based on the amended language.  The Examiner urges the applicant to read the disclosure carefully to understand the interaction between server 101 and 102.  Then the applicant should read each rejection carefully and makes amendments to address the inconsistencies between what is claimed and what is disclosed.  The Examiner will reconsider the claims when the applicant provides a claim that coherently covers what is disclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claims 1 and 15 have been amended to include the following limitation:
receiving, by the first computer, from one of containers of the second computer or one of containers of the first computer, each provided for respective communication modules provided in the second computer, a setting change request packet for a kernel from software which operates over the one of the containers which is executed in one of operating systems (OSs);

The Examiner could not find support for receiving a setting change request packet by the first computer “from one of containers of the second computer each provided for respective communication modules”.   Figures 3-5 show the containers as being part of the same computer (server 102) that receives the setting change request packet and that also writes the ID of the virtual NIC claimed in the third limitation (See Figure 4).  The processing is explained in paragraphs 67, 88, and 91.  The Examiner notes that paragraph 70 also discusses the reception of a setting change request packet but this is directed towards reception at server 101 of a setting change request packet that has already had the ID of the virtual NIC written to it.  This setting change request packet discussed in paragraph 70 is not received from the containers (see steps 1404 and 1601).  This is covering the setting change packet that is processed by the processing module and sent to server 101, as shown in Figures 10-12.  The Examiner could not find any disclosure that suggested these containers would be external to server 102 as presently claimed.

Written Description Issue #2
The applicant’s independent claims feature the following limitations:
acquiring, by the first computer, identification information of one of the communication modules from the setting change request packet;
writing, by the first computer, the identification information of the one of the communication module to the setting change request packet;

The sequence of these limitations is claimed backwards of how the limitations are disclosed and these limitations are disclosed as being performed by different computers.  Paragraph 89 makes it clear that the acquiring step is performed by the determination unit 902.  As shown in Figure 9, determination 902 is disclosed as part of kernel control unit (kc) which is part of computer 101.  Paragraph 92 explains how the identification information of the communication module is written to the header of the setting change request packet by the processing module (pm).  As shown in Figure 9, processing module (pm) is part of computer 102.  
As disclosed processing module 102 writes the identification information of the communication module to the header of the setting change request packet that is received from the container.  This newly written setting change request packet is then sent to the kernel control unit where the identification information is acquired from the setting change request packet that has the identification information written into the header.  This process is clearly illustrated in Figures 4 and 10.  The virtual NIC ID is the identification information of the communication module.  It is evident from the disclosure that the applicant’s current claims are deficient because they are claiming the sequence of writing and acquiring backwards and these steps are performed by different computers, not the same “first computer” as claimed.

Written Description Issue #3
Claim 1 and 15 each feature five limitations with all five limitations being claimed as being performed by the first computer.  However, the process disclosed appears to be performed by two separate computers (servers 101 and 102) shown in Figures 9 and 3-5.  The first and third limitations are disclosed as being performed by operating server 102.  Reception of a setting change request packet from a container is disclosed in paragraphs 67, 88, and 91 as being performed by operating server 102.  The applicant also discloses a separate step of receiving a setting change request packet by server 101 in paragraph 70 but this is not a setting change request packet from a container.  Paragraph 70 is referring to a setting change request packet that has been processed by the processing module of server 102 (processing shown in Figure 10, processing module show in server 102 in Figure 9).  Figure 4 illustrates the difference in the two disclosed setting change request packets.  As pointed out in the previous written description issue, the writing step is also performed by server 102.
After the identification information is written to the received setting change packet, it is sent from server 102 to server 101 (see Figures 4 and 10 and steps 1404 and 1601).  Then the acquiring step is performed as discussed in paragraph 89.  Figure 16 shows the processing of the acquiring limitation and final two limitations.  Paragraph 145 states that Figure 16 is performed by kernel control unit and Figure 9 shows the kernel control unit to be part of server 101.
Though the embodiment described with respect to Figure 17 describes a single device, that embodiment is not disclosed as performing the actions depicted in Figure 14 because it does not describe the need for the processing module that performs the insertion of identification information of the communication module into the packet.  The description of Figure 17 does not describe any insertion of such information into a packet.

Missing Essential Step
Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without performing step 1404 in Figure 14 and 1601 in Figure 16, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  As explained in the preceding written description issues, the applicant’s claimed limitations are disclosed as being performed by servers 101 and 102.  Therefore it is essential that once the setting change packet that is received from the container, at server 102, has identification information written to it, that it is transferred to server 101 for processing as shown in steps 1404 and 1601 of Figure 16 and as shown in Figures 4 and 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The preambles of claims 1 and 15 state that a first computer and a second computer execute the invention yet all of the limitations are directed towards the first computer executing all of the steps of the invention.  It is not clear how the second computer executes the processing of the invention that is all performed by the first computer.

Allowable Subject Matter
The applicant’s claimed invention is not found to be anticipated or suggested by the prior art of record.  The Examiner was not able to find a single device which performs the claimed invention however the applicant did not appear to disclose such a device.  If the applicant’s invention were to be claimed, as disclosed, as being performed by separate devices 101 and 102, then the applicant’s claims would be indicated as allowable over the art.  U.S. Patent Number 9,870,248 taught a system for providing mappings between virtual NIC applications and OS locations (see Figures 1 and 4 and corresponding text) however it did not teach or suggest the insertion of identification information into a packet and subsequent lookup based on that identification information claimed by the applicant that is performed by separate devices as disclosed.  U.S. Patent Application Publication number 2016/0283261 by the applicant taught another method for managing the migration of VM’s amongst containers executed on different operating system however it did not teach or suggest the process as claimed and disclosed in the current claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442